DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	The application has been amended as follows:
	Please REPLACE CLAIM 40 WITH THE FOLLOWING:
40. (New) The system of claim 38, wherein the UAV further comprises a flashing beam.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-10, 12-29 and 35-40 are allowed based on the follow reasons:
As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a system for responding to a shooter, comprising:
a central control unit (CCU) having a CCU processor and associated non-transitory CCU memory storage, the CCU memory storage comprising CCU instructions that when executed by the CCU processor implement steps comprising: receiving signals indicative of gun fire and responsively determining an origin of the gun fire; receiving an image including the origin of the gun fire and responsively acquiring identifying features of a shooter associated with the gun fire; and reacting to the gun fire by releasing the UAV from the shielded UAV housing to engage the shooter, after the CCU determines that the shielded housing is not under direct fire;
and in combination with other limitations of the base claim.
The elements contained in claim 35 are substantially similar to elements presented in claim 1, and further including the limitation of “wherein the UAV further comprises a restraint compartment to hold the restraints during flight until releasing the restraints”.
The elements contained in claim 38 are substantially similar to elements presented in claim 1, and further including the limitation of “including opening a vent to permit the UAV to enter an enclosed area with the shooter”.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Noland et al. (US 2016/0232774 A1) disclose a threat sensing system including a plurality of threat sensing devices distributed throughout a school or facility, Noland et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE HUYNH whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661